218 Ga. 741 (1963)
130 S.E.2d 752
HOWARD, Administrator
v.
PATE.
21976.
Supreme Court of Georgia.
Submitted March 11, 1963.
Decided March 25, 1963.
Benjamin Zeesman, for plaintiff in error.
George P. Wright, Wright & Reddick, contra.
DUCKWORTH, Chief Justice.
This intervention in a condemnation proceeding, where the land has been taken and the purchase money paid into court, seeks only to subject the funds to the intervenor's claim because of an alleged fraudulent conveyance of the land in question by intervenor's judgment-debtor to the person in whom title reposed when condemned. Thus the title to the land is not directly involved, but incidentally, which is not enough to give this court jurisdiction, nor does it otherwise come within this court's jurisdiction. Code Ann. § 2-3704 (Const. of 1945); Grant v. Oakey, 218 Ga. 723; Boswell v. Underwood, 217 Ga. 675 (124 SE2d 394), and cases cited therein. The allegations and prayers do not, under Code §§ 28-102, 28-103, and Durden v. Royster Guano Co., 158 Ga. 234 (123 S.E. 603), put the case within the jurisdiction of the Supreme Court.
Transferred to the Court of Appeals. All the Justices concur.